Citation Nr: 1547325	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran's claims file is wholly electronic.

In his June 2015 substantive appeal, the Veteran requested a hearing before the Board at the Regional Office.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran requested withdrawal of the request for a travel board hearing, and waved his right to an Informal Hearing Presentation before the Board, seeking a favorable decision on the record.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran's exposure to hazardous levels of noise in-service has been conceded.

2.  The weight of the favorable evidence is essentially in equipoise with the unfavorable evidence.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's DD214 reflects that he was an autopilot communications systems repairman.  The Veteran's duties on the flight line are consistent with his reports of exposure to acoustic trauma.  The Veteran has been granted service connection for right ear hearing loss, as aggravated in service, and for tinnitus. 

The Veteran's hearing was examined by audiometry at an August 1959 induction exam.  At that time, pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) were measured as 0, -10, 0, 0, and 5 decibels (dB).  Hearing discrimination was not reported.  In December 1961, left ear hearing was measured at -10, -10, -10, -5, and 0, respectively, at the tested levels.  Finally, July 1963 separation examination disclosed auditory thresholds of 0, 0, 0, 10, and 5.

The examiner who conducted May 2014 VA examination concluded that the Veteran's auditory thresholds disclosed normal hearing in the left ear at each examination during service.  The examiner noted that, although there was some shift in the Veteran's hearing thresholds, none of the threshold shifts were significant, that is there was no shift of 15 dB or more.  However, the examiner compared only the Veteran's 1959 and 1963 audiometry examinations, but did not comment on the significance of the 1961 audiometry results.  The Board notes that there is a 15 dB shift at 3000 Hz in the unconverted 1963 results as compared to the 1961 results.  The examiner concluded, that since the Veteran's noise exposure in service did not result in any immediate left ear hearing loss, the current left ear hearing loss was unrelated to the Veteran's service. 

The Veteran disagreed with the denial of service connection for left ear hearing loss and tinnitus in December 2014.  The examiner who conducted February 2015 VA examination again noted that there was no significant shift in the Veteran's left ear left ear hearing thresholds, on comparison of induction and separation examinations.  

After the RO issued a March 2015 statement of the case (SOC), the Veteran submitted a May 2015 medical opinion from a private provider, KW, MD.  Dr. KW stated that the Veteran had bilateral sensorineural hearing loss that was symmetrical in both ears.  Dr. KW stated that the Veteran's hearing results were consistent with his noise exposure in service.  Dr. KW noted that he disagreed with the VA opinions that hearing loss due to noise exposure is always of immediate rather than delayed onset.  Dr. KW provided a link to a 2006 medical article, and articles published in 2015 which cited that article or reached the same conclusions.  

There are two unfavorable VA examination reports, but neither of those reports discusses the evidence from the service treatment records in full.  There is one private report, which is favorable to the Veteran.  The private provider set forth a clear rationale for his expressed disagreement with the conclusions of the VA examiners.  The Board finds this private opinion from KW, MD very persuasive.  

Beyond the above, service connection for the other ear and tinnitus has been granted. 

In any event, the Board notes that there is no indication in the electronic file that the RO considered the favorable May 2015 private opinion or that a supplemental SOC was issued.

The evidence is essentially in equipoise.  Therefore, resolving doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  

As the determination on appeal is favorable to the Veteran, discussion of VA's actions to comply with the duties to notify and assist the Veteran is not necessary.

ORDER

The appeal for service connection for left ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


